ON MOTION FOR REHEARING
COBB, Judge.
The appellee’s motion for rehearing is denied. In response to said motion, however, and for purposes of clarification, the fifth sentence in the last paragraph of said opinion is deleted, to-wit:
The evidence is uncontroverted that one reason, if not the principal reason, that Romero fell was because he hit a bump while not paying attention to his driving and while leaning out of his seat with the tractor in motion.
Substituted for the deleted sentence is the following:
The evidence is uncontroverted that one reason, if not the principal reason, that Romero fell was because he hit a dip or bump while leaning down ‘stuffing his shoelaces’ with the tractor in motion.
So Ordered.
DAUKSCH, J., concurs.
ORFINGER, J., dissents with opinion.